440 P.2d 211 (1968)
Kelvin Edward HANSEN, Petitioner,
v.
Ray H. PAGE, Warden, Respondent.
No. A-14584.
Court of Criminal Appeals of Oklahoma.
April 24, 1968.
Kelvin Edward Hansen, pro se.
G.T. Blankenship, Atty. Gen., for respondent.

MEMORANDUM OPINION
BUSSEY, Judge:
Kelvin Edward Hansen has filed an application for an order of this Court directing the penitentiary officials to credit him with the time he spent on a suspended sentence prior to the revocation thereof.
Briefly stated, petitioner alleges that on the 16th day of November, 1965, he received a two year suspended sentence in the District Court of Oklahoma County, Case No. 30908, and that thereafter, on the 17th day of August, 1967, the trial court entered an order revoking the order suspending said judgment and sentence, when he was sentenced to serve an additional term of one year in Oklahoma County District Court Case No. 33169. Petitioner alleges that he is entitled to the time he remained free under the suspended sentence prior to the revocation thereof.
Although petitioner alleges that he is entitled to credit for this time, this contention is without merit. A suspended sentence may be revoked at any time prior to the expiration of the same for a violation of its terms and conditions, and the sentence can only thereafter be satisfied by actual service of the same. The relief prayed for is accordingly denied.
Writ denied.
BRETT, J., concurs.